Exhibit SERVICES AGREEMENT This Services Agreement (“Agreement”) is entered into by and between Park City Group, Inc., a Nevada corporation (the “Company”) and Fields Management, Inc., a Utah Corporation (“Fields”), this 9th day of April, 2009. Recitals: A. Fields is a corporation in the business of providing executive management services, including performing the functions of President and Chief Executive Officer for the Company. B. This Agreement is made to protect the Company’s legitimate and legally protectible property and business interests. C. This Agreement is entered into in order to define the terms and conditions of Fields’ relationship with the Company. D. This Agreement amends and replaces that certain Services Agreement between the parties hereto dated July 1, 2005 Agreements: Now, Therefore, in consideration of the mutual covenants and promises contained in, and the mutual benefits to be derived from this Agreement, and for other good and valuable consideration, the Company and Fields agree as follows: 1.Independent Contractor. The Company hereby retains Fields, and Fields hereby accepts such retainer, on the terms and conditions of this Agreement.It is understood and agreed that Fields and its employees or other individuals it uses to perform the services set forth herein for the Company, are independent contractors and not employees of the Company. 2.Term of the Services. This Agreement shall be effective as of July 1, 2008 (the “Effective Date”) and continue pursuant to the terms hereof until the 30th day of June 2013 (the “Initial Term”), unless sooner terminated pursuant to the terms hereof or extended at the sole discretion of the Company’s Board of Directors. The Initial Term and any subsequent terms will automatically renew for additional one year periods unless, six months prior to the expiration of the then current term, either party gives notice to the other that the Agreement will not renew for an additional term. In the event of such written notice being timely provided by the Company, Fields shall not be required to perform any responsibilities or duties to the Company during the final two months of the then-existing term. In such event, the Company will remain obligated to Fields for all compensation and other benefits set forth herein and in any written modifications hereto. -1- 3.Duties. (a)General Duties.
